DECISION AND JUDGMENT ENTRY
This is an accelerated appeal from a judgment of the Toledo Municipal Court which granted defendant-appellee Lori Metcalf's motion to set aside a default judgment. From that judgment, appellants have raised the following assignment of error:
  "1. THE TRIAL COURT ERRED IN GRANTING APPELLEE/DEFENDANT'S MOTION TO SET ASIDE DEFAULT JUDGMENT."
We find this assignment of error not well taken for the reason that the trial court did not abuse its discretion in granting appellee's motion for relief from judgment.  See GTE Automatic Electric v. ARC Industries
(1976), 47 Ohio St. 2d 146.
The judgment of the Toledo Municipal Court is affirmed. Court costs of this appeal are assessed to appellants.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  _____________________ PIETRYKOWSKI, J.
Melvin L. Resnick, J., Richard W. Knepper, P.J., CONCUR.